Exhibit 10.2

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
February 21, 2014 (the “Effective Date”), by and between Cardium Therapeutics,
Inc., a Delaware corporation (“Cardium” or the “Company”), and Shanxi Taxus
Pharmaceuticals Co., Ltd., a limited liability company of the People’s Republic
of China (“Taxus” or the “Purchaser”), with reference to the following facts:

A. The Company desires to issue and sell to the Purchaser, and the Purchaser
desires to purchase from the Company, unregistered shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”);

B. The Company has authorized the issuance and sale to the Purchaser of the
shares of Common Stock, the amount and price of which are listed or determined
as provided herein, subject to the terms and conditions of this Agreement; and

C. The definitions of certain capitalized terms used herein are set forth in
Section 5.1 hereof.

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein, and intending to be legally bound hereby, the
parties hereto agree as follows:

1. PURCHASE OF SHARES.

1.1 Purchase and Sale. Subject to the terms and conditions of this Agreement,
the Purchaser agrees to purchase from the Company and the Company agrees to
sell, issue and deliver to the Purchaser, up to Five Million U.S. Dollars
($5,000,000) of shares of Common Stock (the “Shares”), in multiple Tranches as
defined below. The purchase price for each Share shall be equal to one hundred
ten percent (110%) of the then-current volume-weighted average price for sales
of the Company’s common stock as reported on the Trading Market on which the
Company’s common stock regularly trades over the thirty (30) calendar day period
prior to each Closing as defined below (the “Purchase Price”). The Shares shall
be purchased during a financing period ending on June 30, 2014 (the “Financing
Period”) in up to five (5) tranches (each a “Tranche”), as follows:

1.1.1 Tranche 1, in the amount of Five Hundred Thousand Dollars ($500,000) shall
be purchased on the Effective Date;

1.1.2 Tranche 2, in the amount of One Million Five Hundred Thousand Dollars
($1,500,000) shall be purchased on March 31, 2014;

1.1.3 Tranche 3, in the amount of One Million Dollars ($1,000,000) shall be
purchased on April 30, 2014, provided that if the Purchaser elects to not
proceed with the full amount of Tranche 3, it will provide notice of such
election to the Company on or before April 15, 2014, following which election,
the amount of Tranche 3 will be reduced to a minimum of Three Hundred Thousand
Dollars ($300,000), and the Financing Period will be terminated as of April 30,
2014 with no further obligation on the part of the Purchaser or the Company to
proceed with subsequent Tranches;

1.1.4 Tranche 4, in the amount of One Million Dollars ($1,000,000) shall be
purchased on May 30, 2014, provided that if the Purchaser elects to not proceed
with the full amount of Tranche 4, it will provide notice of such election to
the Company on or before May 15, 2014, following which election, the amount of
Tranche 4 will be reduced to a minimum of Three Hundred Thousand

 

-1-



--------------------------------------------------------------------------------

Dollars ($300,000), and the Financing Period will be terminated as of May 30,
2014 with no further obligation on the part of the Purchaser or the Company to
proceed with the subsequent Tranche; and

1.1.5 Tranche 5, in the amount of One Million Dollars ($1,000,000) shall be
purchased on June 30, 2014, provided that if the Purchaser elects to not proceed
with the full amount of Tranche 5, it will provide notice of such election to
the Company on or before June 16, 2014, following which election, the amount of
Tranche 5 will be reduced to a minimum of Three Hundred Thousand Dollars
($300,000).

1.2 Closings. Each purchase and sale of the Shares in a Tranche (each a
“Closing”) shall take place at 10:00 am local time on the applicable date for
each Tranche as provided above, or on such other date as the parties may
mutually agree, via the exchange of electronic documents and signatures
documenting the Closing and delivery of the corresponding Purchase Price. The
date of each Closing is referred to in this Agreement as a “Closing Date,” with
the Closing Date of Tranche 1 being referred to as the “Initial Closing Date.”
Subject to the satisfaction or waiver of the conditions set forth below (other
than such conditions as can only be satisfied contemporaneous with each Closing
and in such case subject to the satisfaction or waiver of such conditions by the
Closing), at each Closing, the Company will deliver to the Purchaser
documentation representing issuance of the Shares in certificated form, which
shares shall be issued in the name of the Purchaser and bear an appropriate
legend stating that the Shares have not been registered under the Securities Act
of 1933, as amended (the “Securities Act”) and cannot be sold unless registered
under the Securities Act, or an exemption from registration is available.

1.3 Company’s Closing Conditions. The Company’s obligations to complete the
purchase and sale of the Shares at each Closing, and the subsequent delivery of
the Shares to the Purchaser, shall be subject to the following conditions, any
one or more of which may be waived by the Company:

(a) Representations and Warranties. The representations and warranties made by
the Purchaser in Section 3 are true and correct in all material respects at the
time of Closing as if made on and as of such date.

(b) Performance of Agreements. The Purchaser shall have performed all
obligations and covenants herein required to be performed by it on or prior to
the Closing Date; provided, however, that with respect to the transfer of funds
obligated to be completed by the Purchaser in connection with Tranche 2, such
funds may, upon notice to Purchaser at least two weeks prior to the date
specified in Section 1.1.2, be delivered late if and to the extent required by a
delay in processing of Purchaser’s application or approval under applicable
Chinese governmental regulations, provided that such delay is not caused by
Purchaser’s failure to use best efforts to secure such approval in a timely
manner, and the restriction regarding sales of other equity securities by the
Company under Section 4.2 shall be waived in the event of such a delay.

1.4 Purchaser’s Closing Conditions The Purchaser’s obligations to complete the
purchase and sale of the Shares at the Closing, and each delivery of the
Purchase Price to the Company, shall be subject to the following conditions, any
one or more of which may be waived by the Purchaser:

(a) Representations and Warranties. The representations and warranties made by
the Company in the Transaction Documents which are qualified as to materiality
(including Material Adverse Effect) shall be true and correct at all times prior
to and on the Closing Date as if made on and as of such date, except to the
extent any such representation or warranty that expressly speaks as of an
earlier date, in which case such representation or warranty shall be true and
correct as of such earlier date, and, the representations and warranties made by
the Company in the Transaction Documents not qualified as to materiality
(including Material Adverse Effect) shall be true and correct in all material
respects at all

 

-2-



--------------------------------------------------------------------------------

times prior to and on the Closing Date as if made on and as of such date, except
to the extent any such representation or warranty expressly speaks as of an
earlier date, in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date.

(b) Performance of Agreements. The Company shall have performed all obligations
and covenants herein required to be performed by it on or prior to the Closing
Date.

(c) Approvals. The Company shall have obtained any and all consents, permits,
approvals, registrations and waivers necessary or appropriate for consummation
of the purchase and sale of the Shares and the consummation of the transactions
contemplated by the Transaction Documents, all of which shall be in full force
and effect.

(d) Judgments, etc. No judgment, writ, order, injunction, award or decree of or
by any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or Proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated by the Transaction Documents.

(e) Stop Orders. No stop order or suspension of trading shall have been imposed
by the Commission or any other Governmental Body having jurisdiction over the
Company or the market(s) where the Common Stock is listed or quoted, with
respect to public trading in the Common Stock.

(f) No Material Adverse Effect. There shall have been no Material Adverse Effect
with respect to the Company since the date of this Agreement.

(g) Company Officer Certificate. The Company shall have delivered a Certificate,
executed by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in this Section 1.4 (the “Company Officer Certificate”).

(h) Company Secretary Certificate. The Company shall have delivered a
Certificate, executed by its Secretary, dated as of the Closing Date, certifying
the resolutions duly adopted by the Board of Directors approving the
transactions contemplated by this Agreement and other Transaction Documents and
the issuance of the Shares, certifying the current versions of the Certificate
of Incorporation and Bylaws of the Company, certifying the valid existence and
good standing of the Company and its Subsidiaries, and certifying as to the
signatures and authority of persons signing this Agreement and other Transaction
Documents and related documents on behalf of the Company (the “Company Secretary
Certificate”).

(i) Opinion of Counsel. The Purchaser shall have received an opinion from the
Company’s counsel, Sheppard Mullin Richter & Hampton LLP, addressed to Purchaser
and dated the Initial Closing Date, in form and substance as agreed to by the
Company and the Purchaser, with respect to the matters set forth on Annex A
hereto (the “Opinion of Counsel”).

1.5 Closing Deliveries.

(a) On the Closing Date, the Company shall deliver or cause to be delivered to
Purchaser the following:

(i) a certificate or documentation for the Shares delivered in certificated
form, issued in the name of the Purchaser or the Purchaser’s designee;

 

-3-



--------------------------------------------------------------------------------

(ii) the Company Officer Certificate;

(iii) the Company Secretary Certificate;

(iv) a good standing certificate issued by the Secretary of State of Delaware as
of a date not more than five business days prior to the Initial Closing Date
with respect to the Company’s good standing; and

(v) the Opinion of Counsel duly executed by the Company’s legal counsel on the
Initial Closing Date.

(b) On each Closing Date, Purchaser shall deliver or cause to be delivered to
the Company the following:

(i) the Purchase Price by wire transfer of immediately available funds to an
account specified by the Company, delivered on the Closing Date, or such other
form of payment as shall be mutually agreed upon by the Purchaser and the
Company.

2. REPRESENTATIONS AND WARRANTIES OF COMPANY. The Company represents and
warrants to the Purchaser as of the date hereof and as of each Closing Date as
set forth below.

2.1 Organization; Good Standing; Qualification. The Company and each of its
Subsidiaries (as defined below) (a) is duly organized, validly existing and in
good standing under the laws of its respective jurisdiction of organization,
(b) (i) has all requisite corporate power and authority and (ii) any necessary
governmental authority and approvals, to own, operate or lease the properties
and assets that it purports to own, operate or lease and to carry on its
business as it is now being conducted and as presently proposed to be conducted
and, in the case of the Company, to execute and deliver this Agreement and to
issue and sell the Shares, and (c) is qualified or licensed as a foreign
corporation to do business, and is in good standing, in each jurisdiction where
the properties owned, leased or operated, or the business conducted, by it
require such qualification or licensing, except in the case of (b) and
(c) hereof, for any such failures that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect (as defined
below). Neither the Company nor any of the Subsidiaries is in default in the
performance, observance or fulfillment of any provision or its certificate of
incorporation or bylaws (or comparable organizational documents), except in the
case of the Subsidiaries, for any such failures that would not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.

2.2 Subsidiaries. A true and correct listing of all of the Company’s
subsidiaries is set forth in Exhibit 21.1 of the Company’s Annual Report on Form
10-K filed with the Commission on April 5, 2013 (the “Subsidiaries”). The
Company owns, directly or indirectly, all of the capital stock or other equity
interests of each Subsidiary free and clear of any Liens, and all of the issued
and outstanding shares of capital stock of each Subsidiary are validly issued
and are fully paid, nonassessable and free of preemptive and similar rights to
subscribe for or purchase securities. There are no outstanding (a) securities of
the Company or any Subsidiary convertible into or exchangeable for shares of
capital stock or voting securities of any Subsidiary or (b) options or other
rights to acquire from the Company or any Subsidiary, or other obligation of the
Company or any Subsidiary to issue, any capital stock, voting securities or
securities convertible into or exchangeable for capital stock or voting
securities of any Subsidiary (the items in clauses (a) and (b) being referred to
collectively as the “Subsidiary Securities”). There are no outstanding
obligations of the Company or any Subsidiary to repurchase, redeem or otherwise
acquire any outstanding Subsidiary Securities.

 

-4-



--------------------------------------------------------------------------------

2.3 Authorization. All corporate action on the part of the Company necessary for
the authorization, execution and delivery by the Company of each of the
Transaction Documents, the performance of all obligations of the Company
hereunder and thereunder, including the authorization, issuance, sale and
delivery of the Shares, has been taken and no further action is required by the
Company, its board of directors or its stockholders in connection therewith.
Each of the Transaction Documents constitutes valid and legally binding
obligations of the Company, enforceable in accordance with its terms except
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting enforcement of creditors’ rights
generally and (b) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.

2.4 No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company, the issuance and sale of the Shares and the
consummation by it of the transactions contemplated hereby and thereby to which
it is a party do not and will not (a) conflict with or violate any provision of
the Company’s or any Subsidiary’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, or (b) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the Properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
Property or asset of the Company or any Subsidiary is bound or affected, or
(c) conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or Governmental
Body to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (b) and (c), such as does not have and could not reasonably be expected
to result in a material adverse effect on the business, operations, financial
condition or results of operations of the Company taken as a whole or prevent in
any material respect the Company’s ability to perform its obligations under this
Agreement or any other Transaction Document and consummate the transactions
contemplated hereby and thereby (a “Material Adverse Effect”).

2.5 Filings, Consents and Approvals. Neither the Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other
Governmental Body or other Person in connection with the execution, delivery and
performance by the Company of any of the Transaction Documents, other than such
post-sale exemption notice filings pursuant to applicable federal and state
securities laws which the Company undertakes to file within the applicable time
periods.

2.6 Valid Issuance of Shares. The Common Stock that is being purchased
hereunder, when issued, sold and delivered in accordance with the terms of this
Agreement for the consideration expressed herein, will be duly authorized,
validly issued, fully paid and nonassessable, and will be free and clear of
restrictions on transfer and all other Liens, charges, encumbrances, rights or
claims of any kind, other than restrictions on transfer under applicable state
and federal securities laws.

2.7 Capitalization.

(a) Schedule 2.7 sets forth as of the date hereof and as of the Initial Closing
Date (a) the authorized capital stock of the Company; (b) the number and class
of shares of capital stock issued and outstanding; (c) the number and class of
shares of capital stock issuable pursuant to the Company’s stock incentive plans
or agreements; and (d) the number and class of shares of capital stock issuable
and reserved for issuance pursuant to securities exercisable for, or convertible
into or exchangeable for any shares of capital stock of the Company and a
description of the number and rights of such securities.

 

-5-



--------------------------------------------------------------------------------

(b) All of the outstanding shares of capital stock of the Company and each of
the Subsidiaries have been duly authorized and validly issued and are fully paid
and nonassessable and were issued in compliance with applicable state and
federal securities laws and any applicable rights of third parties.

(c) Except as described in Schedule 2.7, no Person has any right of first
refusal, preemptive right, right of participation, right of first refusal, right
of co-sale or similar right in favor of stockholders with respect to any of the
Shares, or the issuance or sale thereof, whether pursuant to the Company’s
certificate of incorporation or bylaws, applicable law, contract or otherwise,
with respect to any of the transactions contemplated by the Transaction
Documents.

(d) Except as described in Schedule 2.7, there are no outstanding (i) shares of
capital stock or voting securities of the Company or (ii) options, warrants,
script rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of capital stock or voting securities or securities convertible into
or exchangeable for capital stock or voting securities of the Company, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of capital
stock or voting securities of the Company, or securities or rights convertible
or exchangeable into shares of capital stock or voting securities of the Company
(the items in clauses (i) and (ii) being referred to collectively as the
“Company Securities”). Except as described in Schedule 2.7, there are no
outstanding obligations of the Company or any Subsidiary to repurchase, redeem
or otherwise acquire any Company Securities.

(e) Except as described on Schedule 2.7, the issuance and sale of the Shares
will not obligate the Company to issue shares of Common Stock or other
securities to any Person (other than the Purchaser) and will not result in a
right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities.

(f) Except as described on Schedule 2.7, there are no voting agreements,
buy-sell agreements, option or right of first purchase agreements or other
agreements of any kind among the Company and any of the security holders of the
Company relating to the securities of the Company held by them.

(g) Except as described on Schedule 2.7, no Person has the right to require the
Company to register any securities of the Company under the Securities Act,
whether on a demand basis or in connection with the registration of securities
of the Company for its own account or for the account of any other Person.

2.8 Exchange Act Reports. The Company has filed all reports under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) required to be filed by it
from January 1, 2012 through the date hereof (the foregoing materials, including
the exhibits thereto and documents incorporated by reference therein being
collectively referred to herein as the “SEC Reports”). As amended as of the date
hereof, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and the rules and
regulations of the Commission thereunder, and none of the SEC Reports, when
filed, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. There are no outstanding or unresolved comments in comment
letters received from the Commission staff with respect to any of the SEC
Reports.

 

-6-



--------------------------------------------------------------------------------

2.9 Financial Statements. The financial statements of the Company (including the
related notes thereto) included in the SEC Reports, as amended prior to the date
hereof, complied in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing (or in the case of amended filings,
the time of filing as so amended). Such financial statements have been prepared
in accordance with United States generally accepted accounting principles
applied on a consistent basis during the periods involved (“GAAP”), except as
may be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and fairly present in all material respects the financial
position of the Company and its consolidated Subsidiaries as of and for the
dates thereof and the results of operations, changes in stockholders’ equity and
changes in cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

2.10 Internal Accounting and Disclosure Controls. The Company maintains a system
of internal accounting controls that are designed to provide reasonable
assurance that (a) transactions are executed in accordance with management’s
general or specific authorization, (b) transactions are recorded as necessary to
permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (c) access to assets is permitted only in
accordance with management’s general or specific authorization and (d) the
recorded accountability for assets is compared with the existing assets at
quarterly intervals and appropriate action is taken with respect to any material
differences. The Company maintains disclosure controls and procedures (as such
term is defined in Rule 13a-15 under the Exchange Act) that are designed to
provide reasonable assurance that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
in the rules and forms of the SEC, including, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Company in the reports that it files or submits under the Exchange Act is
accumulated and communicated to the Company’s management, including its
principal executive officer or officers and its principal financial officer or
officers, as appropriate, to allow timely decisions regarding required
disclosure.

2.11 Material Changes; Undisclosed Events, Liabilities or Developments. Since
the date of the latest audited financial statements included within the SEC
Reports, except as specifically disclosed in a subsequent SEC Report filed prior
to the date hereof or as set forth on Schedule 2.11, (a) there has been no
event, condition, occurrence or development, or worsening of any existing event,
condition, occurrence or development, that that has had or that could reasonably
be expected to result in a Material Adverse Effect, (b) the Company has not
incurred any liabilities (contingent or otherwise) other than (i) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (ii) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (c) the Company has not altered its method of accounting, (d) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (e) the Company has not
issued any equity securities to any officer, director or affiliate, except
pursuant to existing Company stock option plans. Except for the issuance of the
Shares contemplated by this Agreement, no event, liability, fact, circumstance,
occurrence or development has occurred or exists or is reasonably expected to
occur or exist with respect to the Company or its subsidiaries or their
respective businesses that would be required to be disclosed by the Company
under applicable securities laws.

2.12 Taxes. Except as provided in the SEC Reports, the Company has (a) timely
filed all federal, state, local and foreign franchise, income, sales, gross
receipts and all other tax returns and statements which are required to be filed
by it and which were not delinquent prior to the date hereof

 

-7-



--------------------------------------------------------------------------------

(“Tax Returns and Statements”), and (b) paid within the time and in the manner
prescribed by law or established reasonable reserves for the payment of all
taxes, levies, assessments, fees, penalties, interest and other governmental
charges accrued or payable for all periods ending on or prior to the date
hereof. The Tax Returns and Statements are complete and accurate in all material
respects, and no tax assessment or deficiency which has not been paid or for
which an adequate reserve has not been set aside, has been made or proposed
against the Company, nor are any of the Tax Returns and Statements now being
examined or audited nor, to the Company’s Knowledge, is there a threat that any
of the Tax Returns and Statements will be examined or audited, and no consents
waiving or extending any applicable statues of limitations for the Tax Returns
and Statements, or any taxes required to be paid thereunder, have been filed.
The “Company’s Knowledge” means the actual knowledge, after reasonable
investigation, of the Company’s executive officers.

2.13 Litigation. There is no claim, action, lawsuit, Proceeding, complaint,
charge or investigation pending or, to the Company’s Knowledge, threatened
against the Company that questions the validity of this Agreement, any other
Transaction Document or the right of the Company to enter into or to consummate
the transactions contemplated hereby, or which would or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
To the Company’s Knowledge, there are no Commission inquiries or investigations,
other governmental inquiries or investigations or internal investigations
pending or threatened in each case regarding any accounting practices of the
Company or any alleged malfeasance by any director or executive officer of the
Company.

2.14 Intellectual Property. To the Company’s Knowledge, the Company and the
Subsidiaries own a valid right, title, interest or license in and to the
intellectual property necessary or material for the operation of their
respective businesses, which includes all patents, patent applications,
provisional patents, copyrights, common law copyrights, trade names, trademarks,
service marks, technology, customer lists, internet domain names, know-how,
processes, or any other intangible property rights, including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems, procedures or registrations or applications relating to the same
(“Intellectual Property”), and which the failure to so have could have or
reasonably be expected to result in a Material Adverse Effect. To the Company’s
Knowledge, neither the Company nor any Subsidiary has violated or infringed upon
the Intellectual Property rights of any other Person. There are no claims
pending or, to the Company’s Knowledge, threatened against the Company or any
Subsidiary regarding any claim or infringement of any Intellectual Property
belonging to any other Person and the Company has not received any notice
(written or otherwise) of any claim of any such infringement. To the Company’s
Knowledge, all such Intellectual Property rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
rights.

2.15 Licenses and Permits. The Company and its Subsidiaries possess all material
licenses and permits necessary for the present conduct of their respective
businesses. Each of such licenses and permits is in full force and effect, and
there are no pending or, to the Company’s Knowledge, threatened proceedings
challenging the validity of, or seeking to revoke or discontinue, any license or
permit of the Company or any Subsidiary.

2.16 Compliance with Laws. The business of the Company has been conducted in
compliance with all applicable laws, statutes, ordinances, rules, regulations,
orders and other requirements of all national governmental authorities, and of
all territories, states, municipalities and other political subdivisions and
agencies thereof, having jurisdiction over it, except for violations that,
individually or in the aggregate, would not have or could not reasonably be
expected to have a Material Adverse Effect. Without limiting the generality of
the foregoing, the Company has not, and, to the Company’s knowledge, none of its
affiliates or representatives has, taken, directly or indirectly, any action
designed to cause or to

 

-8-



--------------------------------------------------------------------------------

result in the stabilization or manipulation of the price of any security of the
Company to facilitate the transactions contemplated hereby.

2.17 Material Contracts. All material contracts, plans and arrangements to which
the Company or any Subsidiary is a party or any of their respective properties
or assets is subject that are required to be filed as an exhibit to any SEC
Report have been so filed with the Commission (such documents, the “Material
Contracts”). All the Material Contracts are valid and in full force and effect,
except to the extent they have previously expired or terminated in accordance
with their terms and except for any invalidity or failure to be in full force
and effect that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. None of the Company or any
Subsidiary is in violation of or default (with or without notice or lapse of
time or both) under, or has waived or failed to enforce any rights or benefits
under, any Material Contract, except for violations, defaults, waivers or
failures to enforce rights or benefits that individually or in the aggregate
would not reasonably be expected to have a Material Adverse Effect. To the
Company’s Knowledge, no other party to any Material Contract is in breach
thereof or default thereunder, except for breaches or defaults that individually
or in the aggregate would not reasonably be expected to have a Material Adverse
Effect.

2.18 Title to Assets. Each of the Company and its Subsidiaries has good, valid
and marketable title to, or in the case of leased properties and assets, valid
leasehold interests in, all the assets and properties that it owns or uses and
that are reflected on the Company’s most recent consolidated balance sheet (or
in the footnotes related thereto) included in the SEC Reports filed prior to the
date hereof (the “Company Balance Sheet”), or that were thereafter acquired
(except for assets and properties sold, consumed or otherwise disposed of in the
ordinary course of business since such date) except where the failure to have
such title or valid leaseholds would not reasonably be expected to have a
Material Adverse Effect, and such assets and properties are owned free and clear
of all Liens, except for (a) Liens described in the SEC Reports filed prior to
the date hereof, (b) Liens consisting of zoning or planning restrictions,
easements, permits and other restrictions or limitations on the use of real
property or irregularities in title thereto, which do not materially impair the
value of such properties or the use of such properties by the Company or any of
its Subsidiaries in the operation of their respective businesses, (c) Liens for
current taxes, assessments or governmental charges or levies on property not yet
delinquent and Liens for taxes that are being contested in good faith by
appropriate proceedings and for which an adequate reserve has been provided on
the appropriate financial statements, (d) inchoate mechanics’ and materialmen’s
Liens for construction in progress, (e) workmen’s, repairmen’s, warehousemen’s
and carrier’s Liens arising in the ordinary course of business and (f) Liens
which have not and would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

2.19 Insurance. All material insurance policies of the Company are in full force
and effect, all premiums due and payable thereon have been paid, and no notice
of cancellation has been received by the Company or any Subsidiary with respect
to any such policy. To the Company’s Knowledge, the insurance coverage provided
by such policies is customary for the industry in which the Company and the
Subsidiaries operate. Each of the Company and the Subsidiaries has complied with
the provisions of each such policy under which it is an insured party, except
for instances of noncompliance that individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect. There are no pending
or, to the Company’s Knowledge, threatened claims under any insurance policy
that individually or in the aggregate have had or would reasonably be expected
to have a Material Adverse Effect.

2.20 Certain Fees. Except for the fees payable to Griffin Financial Group, no
brokerage or finder’s fees or commissions are or will be payable by the Company
to any broker, financial advisor or consultant, finder, placement agent,
investment banker, bank or other person with respect to the transactions
contemplated by this Agreement. The Purchaser shall have no obligation with
respect to any

 

-9-



--------------------------------------------------------------------------------

fees or with respect to any claims made by or on behalf of other persons for
fees of a type contemplated in this Section that may be due in connection with
the transactions contemplated by this Agreement.

2.21 Certain Securities Law Matters.

(a) Neither the Company nor any of its Affiliates, or any person acting on its
or their behalf, directly or indirectly, (i) has conducted or will conduct any
general solicitation or general advertising (as those terms are used in
Regulation D as promulgated by the Commission under the Securities Act) in
connection with the offer or sale of any of the Shares, or (ii) has made any
offers or sales of any securities or solicited any offers to buy any securities
under any circumstances that would require registration of the offer or sale of
Shares to Purchaser under the Securities Act or any applicable state securities
law.

(b) Assuming the accuracy of the Purchaser’s representations and warranties set
forth in Section 3, neither the Company, nor any of its Affiliates, nor any
Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any securities or solicited any offers to buy any securities,
under circumstances that would cause this offering of the Shares to be
integrated with prior offerings by the Company for purposes of the Securities
Act or any applicable state securities law which would require the registration
of any such securities under the Securities Act or any applicable state
securities law or any applicable shareholder approval provisions.

(c) Subject to the accuracy of the Purchaser’s representations and warranties
set forth in Section 3, the offer and sale of the Shares by the Company to the
Purchaser on the Closing Date will not require registration under the Securities
Act or any applicable state securities law. The Company is issuing the Shares in
accordance with and in reliance upon the exemption from securities registration
afforded, inter alia, by Rule 506 under Regulation D as promulgated by the
Commission under the Securities Act.

2.22 Affiliate Transactions. Except as disclosed in the SEC Reports, there have
been no transactions, agreements, arrangements or understandings between the
Company or any Subsidiary, on the one hand, and their respective directors,
officers or Affiliates, on the other hand, that would be required to be
disclosed under Item 404 of Regulation S-K. To the Company’s Knowledge, except
as set forth in the SEC Reports, no director or officer of the Company or any
Subsidiary owns, directly or indirectly, any material interest in, or is an
officer, director, employee or consultant of, any Person which is a competitor,
lessor, lessee, customer or supplier of the Company or any Subsidiary; and
except as set forth in the SEC Reports filed prior to the date hereof, no
officer or director of the Company or any Subsidiary (a) owns, directly or
indirectly, in whole or in party, any material Intellectual Property, the use of
which is necessary or material to the business of the Company or any Subsidiary
or (b) owes any money to the Company or any Subsidiary (except for reimbursement
of advances in the ordinary course of business, consistent with past practice).

2.23 Anti-Corruption Laws. None of the Company or its Subsidiaries, and to the
Company’s Knowledge, any of its respective officers, directors, agents or
employees have, directly or indirectly, made or authorized any contribution,
payment or gift of funds, or property to any official, employee or agent of any
governmental agency, authority or instrumentality in any jurisdiction where
either the payment or gift or the purposes of such contribution, payment or gift
was, is, or will be prohibited under applicable law of any relevant locality at
the time of such contribution, payment or gift, including without limitation,
the U.S. Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations promulgated thereunder and any other applicable anti-bribery or
anti-corruption laws or regulations of any jurisdiction.

 

-10-



--------------------------------------------------------------------------------

2.24 Disclosures. All disclosure furnished by or on behalf of the Company to the
Purchaser regarding the Company, its business and the transactions contemplated
hereby is true and correct in all material respects and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. To the Company’s Knowledge, no
material event or circumstance has occurred or information exists with respect
to the Company or its business, properties, operations or financial conditions,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

3. REPRESENTATIONS AND WARRANTIES OF PURCHASER. The Purchaser represents and
warrants to the Company as of the date hereof and as of Closing Date as follows:

3.1 Organization. The Purchaser is either an individual or an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder and
thereunder.

3.2 Authority. The execution and delivery of this Agreement and performance by
the Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary limited liability company action on the part of the
Purchaser. This Agreement has been duly executed by the Purchaser, and when
delivered by the Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of the Purchaser, enforceable against
it in accordance with its terms, except: (a) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (b) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (c) insofar as
indemnification and contribution provisions may be limited by applicable law.

3.3 Accredited Investor. At the time the Purchaser was offered the Shares, it
was, and as of the date hereof it is an “accredited investor” as defined in Rule
501(a) under the Securities Act.

3.4 Purchase for Own Account. The Purchaser is purchasing the Shares for the
Purchaser’s own account, for investment purposes only, and not with a view to,
or for sale in connection with, the distribution thereof in violation of the
Securities Act. The Purchaser has no present intention of selling, granting any
participation in, or otherwise distributing the Shares within the meaning of
Section 2(11) of the Securities Act, without prejudice, however, to such
Purchaser’s right at all times to sell or otherwise dispose of all or any part
of such Shares in compliance with applicable federal and state securities laws.
The Shares will not be resold other than in compliance with the Securities Act
and qualification under the securities laws of all applicable states, unless
such sale would be exempt therefrom.

3.5 Experience of the Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Shares and, at the present time, is able to afford
a complete loss of such investment.

3.6 Investment Risks. The Purchaser has been informed and understands and agrees
as follows: (a) an investment in the Company is a speculative investment with a
high degree of risk of loss and the Purchaser must, therefore, be able to
presently afford a complete loss of this investment; (b) the Purchaser must be
able to hold the Shares indefinitely due to substantial restrictions on the
transferability of the Shares and because there is a limited public market for
resale of the Shares; and (c) it may not be

 

-11-



--------------------------------------------------------------------------------

possible to liquidate the Shares in the case of emergency and/or other need and
the Purchaser must, therefore, have adequate means of providing for the
Purchaser’s current and future needs and personal contingencies and have no need
for liquidity in this investment. The Purchaser has evaluated its financial
resources and investment position in view of the foregoing, and is able to bear
the economic risk of this investment.

3.7 Opportunity to Ask Questions and to Review Company Information. During the
course of the transaction contemplated by this Agreement, and before purchasing
the Shares, the Purchaser has had the opportunity (a) to be provided with
financial and other written information about the Company, including but not
limited to the SEC Reports, and (b) to ask questions and receive answers
concerning the terms and conditions of this Agreement, an investment in the
Company, and the business of the Company and its finances. The Purchaser has, to
the extent the Purchaser has availed itself of this opportunity, received
satisfactory information and answers. It never has been represented, guaranteed
or warranted to the Purchaser by the Company, its agents, or employees or any
other person, expressly or by implication, any of the following: (i) the
approximate or exact length of time that the Purchaser will be required to own
the Shares; (ii) the profit or return, if any, to be realized as a result of the
Company’s venture; and (iii) that the past performance or experience on the part
of the Company or any Affiliate, its agents, or employees or of any other
person, will in any way indicate the predictable results of the ownership of the
Shares or the overall Company venture.

3.8 Securities Not Registered. The Purchaser understands that the Shares have
not been registered under the Securities Act or qualified under any state
securities laws in reliance on exemptions from registration provided thereunder,
and further understands that the Purchaser is acquiring the Shares without being
furnished any prospectus, and that no federal or state agency has made any
finding or determination as to the fairness of the offering of the Shares for
investment or any recommendation or endorsement of the offering.

3.9 Legend. The Purchaser understands and agrees that any certificate
representing the Shares shall when initially issued bear a legend substantially
similar to the following:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ISSUED IN A PRIVATE
PLACEMENT, WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”) OR THE SECURITIES OR BLUE SKY LAWS OF ANY STATE, AND MAY NOT BE
SOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION UNDER THE ACT COVERING THE TRANSFER OR AN OPINION OF COUNSEL,
SATISFACTORY TO THE ISSUER, THAT REGISTRATION UNDER THE ACT IS NOT REQUIRED.

3.10 Certain Fees. The Purchaser is not a party to any agreement, arrangement or
understanding pursuant to which, as a result of the transactions contemplated by
this Agreement, any Person will have any valid right, interest or claim against
or upon the Company or any Subsidiary for any commission, fee or other
compensation.

The Purchaser understands that the Shares are being offered and sold to it in
reliance upon specific exemptions from the registration requirements of United
States federal and applicable state securities law and that the Company is
relying in part upon the truth and accuracy of the representations and
warranties of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Shares.

 

-12-



--------------------------------------------------------------------------------

4. ADDITIONAL AGREEMENTS.

4.1 Notice of Developments. Prior to each Closing, (a) the Company shall
promptly notify the Purchaser in writing of all events, circumstances, facts and
occurrences arising subsequent to the date of this Agreement which could result
in any breach of a representation or warranty or covenant of the Company in this
Agreement or which could have the effect of making any representation or
warranty of the Company in this Agreement untrue or incorrect in a material
respect and (b) the Purchaser shall promptly notify the Company in writing of
all events, circumstances, facts and occurrences arising subsequent to the date
of this Agreement which could result in any breach of a representation or
warranty or covenant of the Purchaser in this Agreement or which could have the
effect of making any representation or warranty of the Purchaser in this
Agreement untrue or incorrect in a material respect.

4.2 Exclusive Sales; Integration. During the Financing Period, the Company shall
not sell any equity securities of the Company other than to employees,
consultants, officers, directors or Affiliates of the Company, or to the
Purchaser pursuant to Section 1, and the Purchaser shall not buy, sell, engage
in short sales or otherwise acquire or dispose of rights or interests in Common
Stock of the Company other than Shares purchased from the Company pursuant to
Section 1. The Company shall not, and shall use its best efforts to ensure that
no Affiliate of the Company shall, sell, offer for sale or solicit offers to buy
or otherwise negotiate in respect of any security (as defined in Section 2 of
the Securities Act) that would be integrated with the offer or sale of the
Shares in a manner that would require the registration under the Securities Act
of the sale of the Shares to the Purchaser, or that would be integrated with the
offer or sale of the Shares for purposes of the rules and regulations of any
Trading Market in a manner that would require stockholder approval of the sale
of the Shares to the Purchaser.

4.3 Publicity. Neither party to this Agreement shall make, or cause to be made,
any press release or public announcement in respect of this Agreement or the
transactions contemplated by this Agreement or otherwise communicate with any
news media without the prior written consent of the other party unless otherwise
required by applicable Law (in which case the disclosing party shall promptly
provide the other party with prior notice of such public statement or
communication), and the parties to this Agreement shall cooperate as to the
timing and contents of any such press release, public announcement or
communication.

4.4 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that any Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under the Transaction
Documents or under any other agreement between the Company and the Purchasers.

4.5 Listing of Shares. The Company agrees that: (i) if the Company applies to
have the Common Stock traded on any Trading Market other than the OTC Market, it
will include in such application the Shares, and will take such other action as
is necessary or desirable to cause the Shares to be listed on such other Trading
Market as promptly as possible, and (ii) it will take all action reasonably
necessary to continue the listing and trading of its Common Stock on a Trading
Market and will comply in all material respects with the Company’s reporting,
filing and other obligations under the bylaws or rules of the Trading Market.

4.6 Use of Proceeds. The Company shall use the net proceeds from the sale of the
Shares hereunder for working capital purposes, potential acquisitions, and other
strategic initiatives.

 

-13-



--------------------------------------------------------------------------------

4.7 Lost, Stolen, Destroyed or Mutilated Securities. Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of any
certificate for any security of the Company and, in the case of loss, theft or
destruction, upon delivery of an undertaking by the holder thereof to indemnify
the Company (and, if requested by the Company, the delivery of an indemnity bond
sufficient in the judgment of the Company to protect the Company from any loss
it may suffer if a certificate is replaced), or, in the mutilation, upon
surrender and cancellation thereof, the Company will issue a new certificate for
an equivalent number of shares or another security of like tenor, as the case
may be.

4.8 Piggyback Registration Rights.

(a) Definitions. For purposes of this Section 4.8:

(i) The terms “register,” “registered,” and “registration” refer to a
registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such registration statement.

(ii) Registrable Securities. The term “Registrable Securities” means: (A) the
Shares purchased under this Agreement and (B) any shares of Common Stock issued
as a dividend or other distribution with respect to, in exchange for or in
replacement of the Shares. The term “Registrable Securities” shall exclude in
all cases, however, any shares sold by a person in a transaction in which rights
under this Section 4.8 are not assigned in accordance with this Agreement or any
shares sold to the public or sold pursuant to Rule 144 promulgated under the
Securities Act.

(iii) The term “Holder” or “Holders” means any person or persons owning
Registrable Securities.

(b) Piggyback Registrations. The Company shall notify all Holders of Registrable
Securities in writing at least thirty (30) days prior to filing any registration
statement under the Securities Act for purposes of effecting a public offering
of securities of the Company (including, but not limited to, registration
statements relating to secondary offerings of securities of the Company, but
excluding registration statements on a form S-8 or S-4, or any successor forms)
and will afford each such Holder an opportunity to include in such registration
statement all or any part of the Registrable Securities then held by such
Holder. Each Holder desiring to include in any such registration statement all
or any part of the Registrable Securities held by such Holder shall, within
twenty (20) days after receipt of the above-described notice from the Company,
so notify the Company in writing, and in such notice shall inform the Company of
the number of Registrable Securities such Holder wishes to include in such
registration statement. If a Holder decides not to include all of its
Registrable Securities in any registration statement thereafter filed by the
Company, such Holder shall nevertheless continue to have the right to include
any Registrable Securities in any subsequent registration statement or
registration statements as may be filed by the Company with respect to offerings
of its securities, all upon the terms and conditions set forth herein.

(i) Underwriting. If a registration statement under which the Company gives
notice under this Section is for an underwritten offering, then the Company
shall so advise the Holders of Registrable Securities. In such event, the right
of any such Holder to include Registrable Securities in a registration pursuant
to this Section 4.8(b) shall be conditioned upon such Holder’s participation in
such underwriting and the inclusion of such Holder’s Registrable Securities in
the underwriting to the extent provided herein. All Holders proposing to
distribute their Registrable Securities through such underwriting shall enter
into an underwriting agreement in customary

 

-14-



--------------------------------------------------------------------------------

form with the managing underwriter or underwriter(s) selected for such
underwriting by the Company. Notwithstanding any other provision of this
Agreement, if the managing underwriter(s) determine(s) in good faith that
marketing factors require a limitation of the number of shares to be
underwritten, then the managing underwriter(s) may exclude shares (including
Registrable Securities) from the registration and the underwriting, and the
number of shares that may be included in the registration and the underwriting
shall be allocated, first, to the Company, and second, to each of the Holders
requesting inclusion of their Registrable Securities in such registration
statement on a pro rata basis based on the total number of Registrable
Securities then held by each such Holder. In the event of a limitation by the
Company of the number of Registrable Securities to be included in such
registration and underwriting, the Company shall so advise all Holders
requesting registration, and the number of shares or securities that are
entitled to be included in the registration and underwriting shall be allocated
among all Holders in proportion, as nearly as practicable, to the respective
amounts of Registrable Securities held by each Holder at the time of filing of
the registration statement. If any Holder disapproves of the terms of any such
underwriting, such Holder may elect to withdraw therefrom by written notice to
the Company and the underwriter, delivered at least ten (10) business days prior
to the effective date of the registration statement. Any Registrable Securities
excluded or withdrawn from such underwriting shall be excluded and withdrawn
from the registration. For any Holder which is a partnership, limited liability
company or corporation, the partners, retired partners, members and shareholders
of such Holder, or the estates and family members of any such partners, retired
partners and members and any trusts for the benefit of any of the foregoing
persons shall be deemed to be a single Holder, and any pro rata reduction with
respect to such Holder shall be based upon the aggregate number of Registrable
Securities owned by all entities and individuals included in such Holder.

(ii) Expenses. All registration expenses incurred in connection with a
registration pursuant to this Section shall be borne by the Company. Each Holder
participating in a registration pursuant to this Section shall bear such
Holder’s proportionate share (based on the total number of shares sold in such
registration other than for the account of the Company) of all discounts,
commissions and selling expenses incurred in connection with a registration
pursuant to this Section.

(c) Obligations of the Company. Whenever required to affect the registration of
any Registrable Securities under this Agreement, the Company shall, as
expeditiously as reasonably possible:

(i) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its best efforts to cause such registration
statement to become effective, and, upon the request of the Holders of a
majority of the Registrable Securities registered thereunder, keep such
registration statement effective for up to one hundred twenty (120) days.

(ii) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement;

(iii) furnish to the Holders such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by them that are
included in such registration;

 

-15-



--------------------------------------------------------------------------------

(iv) use its best efforts to register and qualify the securities covered by such
registration statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the Holders, provided that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions;

(v) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter(s) of such offering (it being understood and agreed
that, as a condition to the Company’s obligations under this clause (v), each
Holder participating in such underwriting shall also enter into and perform its
obligations under such an agreement);

(vi) notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances then existing;

(vii) furnish, at the request of any Holder requesting registration of
Registrable Securities, on the date that such Registrable Securities are
delivered to the underwriters for sale, if such securities are being sold
through underwriters, or, if such securities are not being sold through
underwriters, on the date that the registration statement with respect to such
securities becomes effective, (1) an opinion, dated as of such date, of the
counsel representing the Company for the purposes of such registration, in form
and substance as is customarily given to underwriters in an underwritten public
offering and reasonably satisfactory to a majority in interest of the Holders
requesting registration, addressed to the underwriters, if any, and to the
Holders requesting registration of Registrable Securities and (2) a “comfort”
letter dated as of such date, from the independent certified public accountants
of the Company, in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering
and reasonably satisfactory to a majority in interest of the Holders requesting
registration, addressed to the underwriters, if any, and to the Holders
requesting registration of Registrable Securities; and

(viii) cause all such Registrable Securities registered hereunder to be listed
on each Trading Market on which similar securities issued by the Company are
then listed.

(d) Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to this Section that the selling Holders
shall furnish to the Company such information regarding themselves, the
Registrable Securities held by them and the intended method of disposition of
such securities as shall be required to timely effect the registration of their
Registrable Securities.

(e) Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any such registration as the result
of any controversy that might arise with respect to the interpretation or
implementation of this Section.

(f) Indemnification. In the event any Registrable Securities are included in a
registration statement under Section 4.8(b) hereof:

 

-16-



--------------------------------------------------------------------------------

(i) By the Company. To the extent permitted by law, the Company will indemnify
and hold harmless each Holder, the partners, members, officers, directors and
attorneys of each Holder, any underwriter (as defined in the Securities Act) for
such Holder and each person, if any, who controls such Holder or underwriter
within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages, or liabilities (joint or several) to which they may
become subject under the Securities Act, the Exchange Act or other federal or
state law, insofar as such losses, claims, damages, or liabilities (or actions
in respect thereof) arise out of or are based upon any of the following
statements, omissions or violations (each a “Violation”): (1) any untrue
statement or alleged untrue statement of a material fact contained in such
registration statement, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto; (2) the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading; or (3) any violation
or alleged violation by the Company of the Securities Act, the Exchange Act, any
federal or state securities law or any rule or regulation promulgated under the
Securities Act, the Exchange Act or any federal or state securities law in
connection with the offering covered by such registration statement; and the
Company will reimburse each such Holder, partner, member, officer or director,
underwriter or controlling person for any legal or other expenses reasonably
incurred by them, as incurred, in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this subsection shall not apply to amounts paid
in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Company (which consent shall
not be unreasonably withheld), nor shall the Company be liable in any such case
for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a Violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by such Holder, partner, member, officer, director,
underwriter or controlling person of such Holder.

(ii) By Selling Holders. To the extent permitted by law, each selling Holder
will indemnify and hold harmless the Company, each of its directors, each of its
officers who have signed the registration statement, each of its attorneys, each
person, if any, who controls the Company within the meaning of the Securities
Act, any underwriter and any other Holder selling securities under such
registration statement or any of such other Holder’s partners, members,
directors or officers or any person who controls such Holder within the meaning
of the Securities Act or the Exchange Act, against any losses, claims, damages
or liabilities (joint or several) to which the Company or any such director,
officer, attorney, controlling person, underwriter or other such Holder,
partner, member or director, officer or controlling person of such other Holder
may become subject under the Securities Act, the Exchange Act or other federal
or state law, insofar as such losses, claims, damages or liabilities (or actions
in respect thereto) arise out of or are based upon any Violation, in each case
to the extent (and only to the extent) that such Violation occurs in reliance
upon and in conformity with written information furnished by such Holder
expressly for use in connection with such registration; and each such Holder
will reimburse any legal or other expenses reasonably incurred by the Company or
any such director, officer, attorney, controlling person, underwriter or other
Holder, partner, member, officer, director or controlling person of such other
Holder in connection with investigating or defending any such loss, claim,
damage, liability or action; provided, however, that the indemnity agreement
contained in this Section shall not apply to amounts paid in settlement of any
such loss, claim, damage, liability or action if such settlement is effected
without the consent of the Holder, which consent shall not be unreasonably
withheld; and provided further, that the total amounts payable in indemnity by a
Holder under this Section in respect of any Violation shall not exceed the net
proceeds received by such Holder in the registered offering out of which such
Violation arises.

 

-17-



--------------------------------------------------------------------------------

(iii) Notice. Promptly after receipt by an indemnified party under this Section
of notice of the commencement of any action (including any governmental action),
such indemnified party will, if a claim in respect thereof is to be made against
any indemnifying party under this Section, deliver to the indemnifying party a
written notice of the commencement thereof and the indemnifying party shall have
the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
the defense thereof with counsel mutually satisfactory to the parties; provided,
however, that an indemnified party shall have the right to retain its own
counsel, with the fees and expenses to be paid by the indemnifying party, if
representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential conflict of
interests between such indemnified party and any other party represented by such
counsel in such proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action, if prejudicial to its ability to defend such action, shall relieve such
indemnifying party of any liability to the indemnified party to the extent of
such prejudice under this Section, but the omission so to deliver written notice
to the indemnifying party will not relieve it of any liability that it may have
to any indemnified party otherwise than under this Section.

(iv) Defect Eliminated in Final Prospectus. The foregoing indemnity agreements
of the Company and Holders are subject to the condition that, insofar as they
relate to any Violation made in a preliminary prospectus but eliminated or
remedied in the amended prospectus on file with the SEC at the time the
registration statement in question becomes effective or the amended prospectus
filed with the SEC pursuant to SEC Rule 424(b) (the “Final Prospectus”), such
indemnity agreement shall not inure to the benefit of any person if a copy of
the Final Prospectus (i) was furnished to the indemnified party, (ii) would have
cured the Violation, and (iii) was not furnished to the person asserting the
loss, liability, claim or damage at or prior to the time such action is required
by the Securities Act.

(v) Contribution. In order to provide for just and equitable contribution to
joint liability under the Securities Act in any case in which either (1) any
Holder exercising rights under this Agreement, or any controlling person of any
such Holder, makes a claim for indemnification pursuant to this Section but it
is judicially determined (by the entry of a final judgment or decree by a court
of competent jurisdiction and the expiration of time to appeal or the denial of
the last right of appeal) that such indemnification may not be enforced in such
case notwithstanding the fact that this Section provides for indemnification in
such case, or (2) contribution under the Securities Act may be required on the
part of any such selling Holder or any such controlling person in circumstances
for which indemnification is provided under this Section; then, and in each such
case, the Company and such Holder will contribute to the aggregate losses,
claims, damages or liabilities to which they may be subject (after contribution
from others) in such proportion so that such Holder is responsible for the
portion represented by the percentage that the public offering price of its
Registrable Securities offered by and sold under the registration statement
bears to the net proceeds of all securities offered by and sold under such
registration statement, and the Company and other selling Holders are
responsible for the remaining portion; provided, however, that, in any such
case, (A) no such Holder will be required to contribute any amount in excess of
the public offering price of all such Registrable Securities offered and sold by
such Holder pursuant to such registration statement and (B) no person or entity
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) will be entitled to contribution from any person or entity
who was not guilty of such fraudulent misrepresentation.

 

-18-



--------------------------------------------------------------------------------

(vi) Survival. The obligations of the Company and Holders under this Section
shall survive the completion of any offering of Registrable Securities in a
registration statement, and otherwise.

(h) Termination of the Company’s Obligations Under this Section. The Company
shall have no obligations with respect to any Registrable Securities proposed to
be sold by a Holder in a registration pursuant to this Section if, in the
opinion of counsel to the Company, all such Registrable Securities proposed to
be sold by such Holder may be sold pursuant to Rule 144 under the Securities Act
without volume and manner of sale restrictions.

4.9 Cooperation Regarding Rule 144. As long as the Purchaser owns any Shares,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to the Exchange Act. As long as
Purchaser owns any Shares, if the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Purchaser and
make publicly available in accordance with Rule 144(c) such information as is
required for the Purchaser to sell Shares under Rule 144. The Company further
covenants that it will take such further action as the Purchaser may reasonably
request (including to cause its counsel to issue appropriate legal opinions and
to direct its transfer agent accordingly) to the extent required from time to
time to enable such Person to sell Common Stock without registration under the
Securities Act in accordance with Rule 144.

5. MISCELLANEOUS.

5.1 Certain Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 5.1.

“Affiliate” means, with respect to any specified Person: (i) if such Person is
an individual, any of the spouse, lineal descendants, parents and siblings of
that Person and, if deceased or disabled, his or her heirs, executors, or legal
representatives, if applicable, or any trusts for the benefit of such individual
or such individual’s spouse, lineal descendants, parents and/or siblings, or
(ii) otherwise, another Person that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with the
Person specified. As used in this definition, “control” shall mean the
possession, directly or indirectly, of the power to cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities or by contract or other written instrument or otherwise.

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of California are authorized or required by law or other governmental
action to close.

“Common Stock Equivalents” means any securities of the Company or any of its
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

“Governmental Body” means any: (a) nation, state, commonwealth, province,
territory, county, municipality, district or other jurisdiction of any nature;
(b) federal, state, local, municipal, foreign or other government; or
(c) governmental or quasi-governmental authority of any nature (including any
governmental or administrative division, department, agency, commission,
instrumentality, official, organization, unit, body or entity) and any court or
other tribunal.

“Lien(s)” means any interest in Property securing an obligation owed to a Person
whether such interest is based on the common law, statute or contract, and
including but not limited to a security

 

-19-



--------------------------------------------------------------------------------

interest arising from a mortgage, lien, title claim, assignment, encumbrance,
adverse claim, contract of sale, pledge, conditional sale or trust receipt or a
lease, consignment or bailment for security purposes. The term “Lien” includes
but is not limited to mechanics’, materialmens’, warehousemens’ and carriers’
liens and other similar encumbrances. For the purposes hereof, a Person shall be
deemed to be the owner of Property which it has acquired or holds subject to a
conditional sale agreement or other arrangement pursuant to which title to the
Property has been retained by or vested in some other Person for security
purposes.

“Person” means an individual, entity, corporation, partnership, trust,
incorporated or unincorporated association or organization, joint venture,
limited liability company, limited liability partnership, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Trading Market” means any of the New York Stock Exchange, the NYSE MKT, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, the Over-the-Counter Bulletin Board system or Pink Sheets on which the
Common Stock is listed or quoted for trading on the date in question.

“Transaction Documents” means this Agreement and all exhibits and schedules
thereto and hereto and any other documents or agreements executed in connection
with the transactions contemplated hereby.

5.2 Termination. This Agreement may be terminated, and the transactions
contemplated hereby may be abandoned, at any time prior to a Closing by the
mutual written consent of the Company and the Purchaser. In the event of
termination of this Agreement in accordance with this Agreement, this Agreement
shall forthwith become void and of no effect (other than the provisions of this
Section 5.2) and there shall be no liability on the part of any party hereto or
its affiliates, directors, officers, members or stockholders, except that
nothing herein shall relieve any party hereto from liability for any willful
breach of any provision hereof.

5.3 Entire Agreement. The Transaction Documents constitute the entire agreement
between the parties and supersedes all prior discussions, negotiations,
arrangements or agreements, whether written or oral, with respect to its subject
matter. There are no representations or warranties being relied on by either
party except for such representations and warranties contained in the
Transaction Documents.

5.4 Amendment and Waiver. Neither this Agreement nor any of the terms,
provisions, obligations or rights contained herein may be waived, amended,
modified, supplemented, augmented, rescinded, discharged or terminated (other
than by performance), except by a written instrument or instruments signed by
all of the parties to this Agreement or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

 

-20-



--------------------------------------------------------------------------------

5.5 Survival. All representations and warranties made by any party in connection
with any transaction contemplated by this Agreement shall survive the execution
and delivery of this Agreement, the performance or consummation of any
transaction described in this Agreement, and the termination of this Agreement.

5.6 Governing Law. This Agreement and the rights and remedies of each party
arising out of or relating to this Agreement (including, without limitation,
equitable remedies) shall be solely governed by, interpreted under, and
construed and enforced in accordance with the laws (without regard to the
conflicts of law principles thereof) of the State of California, as if this
Agreement were made, and as if its obligations are to be performed, wholly
within the State of California. Any proceedings resulting from or arising out of
a controversy or claim relating to this Agreement or the breach thereof, may be
held in the County of San Diego in the State of California, and the parties
hereto expressly consent to hold themselves subject to such jurisdiction for the
purposes of any and all such proceedings and waive any claim that such forum is
an inconvenient forum.

5.7 Specific Performance. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchaser
shall be entitled to specific performance under the Transaction Documents. The
Company agrees that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations of the Company contained in
the Transaction Documents and hereby agrees to waive and not to assert in any
action for specific performance of any such obligation the defense that a remedy
at law would be adequate.

5.8 Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby. Without limiting the generality of the foregoing, upon the terms and
subject to the conditions hereof, each of the parties hereto shall use its
commercially reasonable efforts to take, or cause to be taken, all other
reasonable actions and to do, or cause to be done, all other things reasonably
necessary, proper or advisable to consummate and make effective as promptly as
practicable the Transactions contemplated by this Agreement, including, without
limitation, the taking of all acts reasonably necessary to cause the conditions
precedent set forth in Section 1.3 and Section 1.4 of this Agreement to be
satisfied. In case, at any time after the Effective Time, any further action is
necessary or desirable to carry out the purposes of this Agreement, the proper
officers and directors of each party to this Agreement shall use all
commercially reasonable efforts to take all such action.

5.9 No Assignment. No party may sell, license, transfer or assign (by operation
of law or otherwise) any of its rights or interests in this Agreement or
delegate its duties or obligations under this Agreement, in whole or in part,
without the prior written consent of the other party.

5.10 Successors and Assigns Subject to the foregoing, all of the
representations, warranties, covenants, conditions and provisions of this
Agreement shall be binding upon and shall inure to the benefit of each party and
such party’s respective successors and permitted assigns.

5.11 Counterparts. This Agreement may be executed in two or more counterparts,
and may be delivered by facsimile transmission or electronic mail in portable
document format or other means intended to preserve the original graphic content
of a signature. Each such counterpart shall constitute an original, but all of
which, when taken together, shall constitute but one instrument, and shall
become effective when one or more counterparts have been signed by each party
hereto and delivered to the other parties.

 

-21-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first written above.

 

COMPANY: CARDIUM THERAPEUTICS INC. By:  

/s/ Christopher J. Reinhard

Name:   Christopher J. Reinhard Title:   Chief Executive Officer PURCHASER:
SHANXI TAXUS PHARMACEUTICALS CO., LTD. By:  

/s/ Jiayue Zhang

Name:   Jiayue Zhang Title:   Chairman and President Address:  

Houfangnan, Yutai Rd. Yuci District

Jinzhong City, Shanxi Province China 030600

   

 

-22-



--------------------------------------------------------------------------------

Schedule 2.7

Capitalization

(a) Authorized capital stock of the Company:

Common Stock – 200,000,000

Preferred Stock – 40,000,000

(b) Number and class of shares of capital stock issued and outstanding:

Common Stock – 8,888,424

Preferred Stock:

1) Series A Junior (associated with Shareholder Rights Plan) – 200,000

2) Series B Senior (Sabby) – 4,102 issued, 2,614.653 converted to common,
1,397.347 outstanding

(c) Number and class of shares of capital stock issuable pursuant to the
Company’s stock incentive plans or agreements:

1) Total Warrants and Options Priced at $2.28 or less: 1,501,187

2) Total Warrants and Options Priced at $9.00 or more: 1,223,869

(d) Number and class of shares of capital stock issuable and reserved for
issuance pursuant to securities exercisable for, or convertible into or
exchangeable for any shares of capital stock of the Company and a description of
the number and rights of such securities:

1) Common stock for Warrants and Options Priced at $2.28 or less: 1,501,187

2) Common stock for Warrants and Options Priced at $9.00 or more: 1,223,869

3) Common stock for Series B Preferred: 1,397,347

4) Additional Common stock reserved or to be reserved in connection with this
financing. Additional shares of Common stock will be reserved in connection with
this financing for the Series B Preferred Stock, the rights of which are
described in the Company’s Form 8-K filed on April 5, 2013, incorporated by
reference herein, depend on the pricing of tranches under the Securities
Purchase Agreement. The remaining shares of Series B Preferred (approximately
1,397,347) have a face value of $1,397,347, and are convertible into common
shares at an exercise price which will be reset to the price of any of these
subsequent financings, if lower than $1.01 (the current exercise price of the
Series B Preferred). For example, if a subsequent financing was completed at
$0.70 per share, the Series B Preferred stock would be convertible into
2,029,268 shares of Common stock.

 

-23-